Citation Nr: 0329086	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  94-36 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from June 1954 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.

By a rating decision dated July 1998, the RO increased the 
veteran's evaluation for his residuals of a left ankle injury 
to 20 percent effective March 8, 1993. 


REMAND

The veteran contends that his left ankle disability is more 
severe than contemplated by the 20 percent evaluation.  The 
veteran has not had a VA examination for purposes of rating 
his left ankle since June 1998.  To ascertain the severity of 
the veteran's left ankle disability further development of 
the record is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of the his 
residuals of a left ankle injury.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

A.  Does the veteran have ankylosis of 
the left ankle?

B.  If the veteran does have ankylosis of 
the left ankle, is the ankylosis in 
plantar flexion between 0 degrees and 40 
degrees, or in dorsiflexion, between 0 
degrees and 10 degrees?

C.  Does the veteran have ankylosis of 
the left ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at 
more than 10 degrees or with abduction, 
adduction, inversion or eversion 
deformity?

2.  The RO must review the claims file 
and ensure that all notice and duty-to-
assist provisions of the Veterans Claims 
Assistance Act have properly applied in 
the development of the claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




